Citation Nr: 0100071	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's gastrointestinal disorder is as likely as 
not the result of his service-connected PTSD.

3.  The veteran's PTSD is manifested primarily by subjective 
complaints of sleep disturbance, nightmares with panicky 
feelings, isolation, anger, intrusive thoughts and 
flashbacks, as well as physical complaints.  The objective 
evidence shows mild to moderate impairment, with no evidence 
of flattened affect, memory loss, impaired speech, judgment 
or thinking.


CONCLUSIONS OF LAW

1.  The veteran's gastrointestinal disorder is proximately 
due or the result of his service-connected PTSD.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses with 
regard to any psychiatric or gastrointestinal (GI) disorders.

In March 1979, the veteran first filed a claim for service 
connection for GI and psychiatric disorders.  At that time, 
an August 1977 VA hospital summary showed diagnoses of weight 
loss of unknown etiology and nervousness and also noted that 
the veteran had been hospitalized 4-5 years earlier for his 
"nerves."  An April 1979 VA certificate of an attending 
physician shows that the veteran had a gastric ulcer and 
gastric outlet obstruction.  He underwent a revision of a 
gastroduodenostomy converted from Bilroth I to Bilroth II and 
a gastrojejunostomy.  The physician noted that the veteran's 
ulcerative disease was "very, very severe."  The veteran's 
claims were denied in a May 1979 rating decision.

VA and private treatment records, dating from October 1975 to 
April 1992, show that the veteran was treated primarily for 
GI complaints.  During this time, the veteran underwent an 
antrectomy, vagotomy, Billroth I and Billroth II hook-ups, as 
well as several esophagogastroduodenoscopies and a subtotal 
gastrectomy.  He was variously diagnosed with chronic active 
esophagitis, iron deficiency anemia secondary to 
gastrointestinal losses, recurrent peptic ulcer disease, 
dumping disease, gastric outlet and bezoar bile gastritis.

A VA May 1992 VA general medical examination report shows 
that the veteran gave a history of his stomach problems 
beginning in 1972 as "nerves."  He was diagnosed with 
status post truncal vagotomy, status post subtotal 
gastrectomy, dumping syndrome and chronic active esophagitis.  

The veteran also underwent a VA psychiatric examination in 
May 1992.  At that time he was diagnosed with recurrent major 
depression, PTSD and psychological factors affecting his 
physical condition.

A September 1992 rating decision granted service connection 
for PTSD.

VA treatment records, dating from December 1995 to February 
1997 show that the veteran received treatment primarily for 
his PTSD.  In January 1996 he reported changes in his mood 
and sleep and an improved sense of well being.  In May 1996, 
he reported recurring memories and nightmares of his Vietnam 
experiences.  In February 1997 he reported persistent 
nightmares from time to time.  A February 1997 VA progress 
note indicates that the veteran had severe nightmares 
regarding Vietnam which caused intense anxiety and abdominal 
cramping and bloating.  The cramping and bloating were also 
associated with profuse diarrhea at times.  The examiner 
opined that the veteran's PTSD and GI symptoms were related.

During his February 1997 personal hearing, the veteran 
testified that his stomach problems began within a year of 
his discharge from service.  He lost a lot of time from his 
job because of his stomach problems and eventually quit 
because of his sickness.  He had five gastrointestinal 
surgeries beginning in 1978.  

J. Neal Sharpe, M.D., in a November 1997 letter, indicates 
that the veteran had been his patient for several years and 
that he had performed several surgeries on the veteran, most 
recently a subtotal gastrectomy in 1992.  The veteran had 
indicated that he was a very nervous person and the physician 
opined that this certainly could increase the acidity in his 
stomach and complicate his peptic ulcer disease.  He further 
opined that the veteran's "nervous condition" could 
contribute to his persistent gastrointestinal tract problems.

Thomas C. Crain, M.D., in a December 1997 letter, indicated 
that the veteran was his former patient for persistent 
gastric problems.  Dr. Crain noted that the veteran was an 
anxious person and opined that his anxiety could contribute 
to his persistent GI problems.

VA treatment records, dating from February 1997 to March 
1998, show treatment primarily for the veteran's GI 
complaints and for his PTSD.  A November 1997 VA progress 
note indicates that the veteran was service connected for 
PTSD and notes his history of surgical procedures for 
gastrointestinal complaints.  The examiner noted that the 
veteran's anxiety was manifested by nightmares and flashbacks 
of Vietnam combat together with stomach cramps, queasiness, 
nausea and/or vomiting.  He also frequently experienced 
diarrhea.  The physician opined that the veteran's anxiety 
and stomach complaints were definitely related.  The veteran 
was diagnosed with PTSD and peptic ulcer disease by history.  

Although a December 1997 VA examiner did not have the 
veteran's claims folder, his VA chart was reviewed prior to 
his GI examination.  After an extensive review of the 
veteran's chart and the examination, the examiner opined that 
it was as likely as it was unlikely that the veteran's 
stomach ulcer was a part of and a result of his psychiatric 
condition.

In a January 1999 VA gastrointestinal examination report, the 
examiner found the veteran to have chronic dyspepsia and 
abdominal pain, postprandial vomiting and weight loss, 
related to his previous surgeries for peptic ulcer disease.  
The examiner also noted that the veteran had PTSD and opined 
that it was as likely as not that the etiology for the 
veteran's current dyspepsia and abdominal pain was his PTSD.  
The examiner further opined that the veteran's abdominal pain 
could also be related to his cholelithiasis.

During his May 1999 personal hearing, the veteran testified 
that he had cramping and diarrhea as a result of his stomach 
problems.  He also vomited at least once a day.  The veteran 
had been awarded Social Security Disability benefits because 
of his stomach problems and his "nerves."  He stated that 
he was 6 foot tall and weighed 115 pounds.  Sometimes he was 
incontinent in the night because of his diarrhea.  He stated 
that several of his physicians believed his stomach problems 
were a result of his psychiatric problems.  

During a November 1999 VA gastrointestinal examination, a 
physician's assistant noted that the veteran started having 
problems with his stomach prior to his being diagnosed with 
PTSD and opined that it was as likely that the veteran's 
continuing GI symptoms were secondary to his surgery.

During a November 1999 VA psychiatric examination, the 
veteran complained primarily of GI pain and of nervousness, 
nightmares, a startle response to loud noises and 
disproportionate feelings of anger.  The examiner reviewed 
the veteran's medical chart and claims file and noted that 
the veteran had been married for 29 years.  He was not 
employed.  On objective examination, the veteran's affect was 
found to be within a normal range and quiet.  He displayed no 
inappropriate behavior, anger, irritability or hostility.  He 
did not appear nervous, jittery, shaky, agitated or 
hyperalert during the interview.  He denied any suicidal or 
homicidal ideation and there was no evidence of delusions, 
hallucinations or paranoia.  He was well oriented in all 
spheres and there was no evidence of any memory loss or 
impairment.  He spoke in a normal tone of voice with a normal 
rate and flow of speech and without irrelevant, illogical or 
obscure speech patterns.  The veteran was diagnosed with PTSD 
and major depressive disorder that was at least in part 
associated with his chronic ulcer disease.  The examiner 
opined that the veteran's PTSD symptomatology had not 
worsened since a 1992 VA psychiatric examination.  The 
examiner stated that his condition was stable and 
characterized it as mild to moderate with a GAF score of 60.

During his October 2000 videoconference hearing before the 
undersigned, the veteran again testified that his stomach 
problems were interlinked with his PTSD and that his 
physicians had told him this since 1969.  With regard to his 
service-connected PTSD, he claimed to have flashbacks and 
nightmares every night.  He went to church three times a week 
and very seldom went shopping because he did not like being 
around crowds.  He claimed he had panic attacks 2 to 3 times 
a day.  He had monthly appointments with a psychiatrist and 
called his counselor at least once a week to discuss his 
nightmares.  He stated that he had a right hand tremor 
(visible at the hearing) because of his psychiatric disorder.  
He was unable to work because of his stomach problems.  He 
saw his two children at least once a week and his nearest 
neighbor (almost 1/2 mile several times a week.  The veteran 
testified that he got along well with his neighbor.  

Analysis

Service Connection

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2000).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. 448.

While a VA physician's assistant found it as likely that the 
veteran's current GI disorder is a result of former 
surgeries, several VA and private physicians have opined that 
his PTSD contributed to his gastrointestinal disorder.  The 
Board finds that this evidence is sufficient to place the 
evidence warranting denial of the claimed benefit in relative 
equipoise with the evidence supporting a grant of the claimed 
benefit.  Under these circumstances, the veteran is entitled 
to the benefit of the doubt.  38 U.S.C.A. § 5107(b).  It is 
therefore, the opinion of the Board that service connection 
on a secondary basis is in order. 38 U.S.C.A. § 5108; 38 
C.F.R. §§ 3.156(a), 3.310 (2000).


Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  Under that 
Diagnostic Code, a 30 percent disability rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 30 percent 
for PTSD under the rating criteria.  The treatment records 
show that the veteran's PTSD is manifested by chronic 
depression, and nightmares with sleep disturbance.  There was 
no evidence of memory impairment, poor concentration, 
flattened affect, judgment or thinking impairment.  There is 
no evidence of suicidal ideation, obsessional rituals or that 
his speech is illogical, obscure or irrelevant.  Moreover, 
the veteran had been married almost 30 years and has a good 
relationship with his two children and at least one neighbor.  
Considering the whole disability picture, the Board finds 
that the criteria for a 30 percent rating under the rating 
schedule most accurately reflects the veteran's level of 
impairment.  38 C.F.R. § 4.7.



ORDER

Service connection for a gastrointestinal disorder is 
granted, subject to the criteria for award of monetary 
benefits.

An increased evaluation for PTSD is denied.



	
		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 

